UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 14-7321


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

           v.

SPENCER   TYRONE    WEBB,   a/k/a    Stanley    Cooper,   a/k/a   Corey
Cooper,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:10-cr-00014-RBS-DEM-1; 4:14-cv-00067-
RBS)


Submitted:   April 13, 2015                      Decided:   April 16, 2015


Before DUNCAN       and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Spencer Tyrone Webb, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Spencer Tyrone Webb seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                      The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.            28   U.S.C.       §    2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the      merits,     a   prisoner         satisfies     this      standard       by

demonstrating            that    reasonable         jurists     would        find       that     the

district       court’s        assessment    of       the    constitutional             claims    is

debatable      or     wrong.        Slack     v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion     states      a     debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Webb has not made the requisite showing.                        Accordingly, we deny a

certificate         of     appealability        and        dismiss     the       appeal.          We

dispense       with       oral     argument      because        the     facts          and     legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3